 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     PRAVEEN SINGH
 7
 8
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                               ******

12   UNITED STATES OF AMERICA,                          Case No.: 1:15-CR-00045 LJO-SKO
13                   Plaintiff,                         STIPULATION AND ORDER TO
14           v.                                         CONTINUE RESTITUTION AND
                                                        SENTENCING HEARINGS
15
16   JYOTESHNA KARAN and PRAVEEN                        Date: January 9, 2020
     SINGH,                                             Time: 8:30 a.m.
17             Defendants.                              Courtroom: 4
18
19   TO:     THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
20
21           IT IS HEREBY STIPULATED by and between the parties hereto through their respective
22   counsel that the restitution hearing in the above captioned matter now set for Thursday, January
23   9, 2020, at 8:30 a.m. be continued to April 16, 2020, at 8:30 a.m.
24           The parties also agree to continue the sentencing hearing currently set for January 21,
25   2020, at 10:00 a.m. to April 20, 2020, at 10:00 a.m.
26           This request is made by all counsel with the understanding that additional time is needed
27   to interview witnesses and prepare documents and charts for the evidentiary hearing on
28   restitution.


                                                       1
                    STIPULATION AND ORDER TO CONTINUE RESTITUTION AND SENTENCING HEARINGS
                                       CASE NO.: 1:15-CR-00045 LJO-SKO
 1   IT IS SO STIPULATED.
 2                                             Respectfully submitted,
 3    DATED:      December 11, 2019       By: /s/ Henry Z. Carbajal III
 4                                            HENRY Z. CARBAJAL III
                                              Assistant United States Attorney
 5
 6
 7    DATED:      December 11, 2019       By: /s/ Mark W. Coleman
                                              MARK W. COLEMAN
 8                                            Attorney for Defendant JYOTESHNA KARAN
 9
10
11    DATED:      December 11, 2019       By: /s/ Anthony P. Capozzi
                                              ANTHONY P. CAPOZZI
12                                            Attorney for Defendant PRAVEEN SINGH
13
14
15                                              ORDER
16
17          GOOD CAUSE SHOWING, it is hereby ordered that the date of the restitution hearing
18   of the defendants in the above-entitled case is continued from January 9, 2020, at 8:30 a.m. to
19   April 16, 2020, at 10:00 a.m. It is further ordered that the sentencing hearing currently set for
20   January 21, 2020, at 10:00 a.m. is continued to April 20, 2020, at 10:00 a.m.
21
22
     IT IS SO ORDERED.
23
        Dated:     December 12, 2019                       /s/ Lawrence J. O’Neill _____
24                                                UNITED STATES CHIEF DISTRICT JUDGE
25
26
27
28


                                                     2
                  STIPULATION AND ORDER TO CONTINUE RESTITUTION AND SENTENCING HEARINGS
                                     CASE NO.: 1:15-CR-00045 LJO-SKO
